Citation Nr: 1724017	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-51 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound. 

2.  Entitlement to aid and attendance allowance for the Veteran's spouse. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945 in the United States Army.    

This matter is now before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to aid and attendance allowance for the Veteran's spouse is being remanded and is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is service-connected for traumatic brain injury at 70 percent, diagnosed in 2011 for injuries sustained during World War II.  He is also service-connected at 30 percent for bilateral hearing loss, ten percent for tinnitus, and since 2011 has been compensated at the 100 percent rate based on individual employability.  The Veteran is nearly 97 years old.  

2.  The evidence is in equipoise as to the need for special monthly compensation based on Aid and Attendance/Housebound.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on Aid and Attendance/Housebound have been met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350, 3.351, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Special monthly compensation (SMC) is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means, in part, "if the evidence establishes a factual need for aid and attendance or permanently bedridden status under the criteria set forth in 38 C.F.R. § 3.352 (a), 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b). 

In determining the need for regular aid and attendance, the regulations afford consideration of: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (a).  

A veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance.  The threshold requirement is that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  

In February of 2015, the Veteran was examined.  "Limited endurance to 2° osteoarthritis" was noted.  The Veteran had difficulty with shoes and socks, and was able to walk 50-75 yards, but had difficulty returning.  He could lift no more than 10 pounds.  Nontheless, the Veteran was able to perform functions such as preparing his own meals and bathing.  

Eight months later, the Veteran was examined again in October of 2015.  The Veteran stated he was unable to clean his house, or take care of his then 87 year old wife.  The examination revealed the Veteran could lift no more than 6.6 pounds (3 kilos), that he was unable to ambulate more than 50 meters, and that the Veteran was using a walker.  

Hence, it appears the Veteran's health condition deteriorated significantly in the eight month period between examinations, noted by decreases in mobility and strength.  In his Statement of the Case, the Veteran indicated "we are unable to take care of ourselves but we still live at home."  In his appeal notice (VA Form 9) the Veteran stated 

"My wife and I are both in our 90's and are having a difficult time with daily functions around the house. I cannot stand or walk very long and my wife has extreme difficulty walking and standing as well.  We are under constant care by our medical doctors, as medical statements have been provided, and we need the aid and attendance of someone to assist with daily cleaning,, washing of clothes and cooking at home.  Please take into consideration' our age and health." (October 2016).  

The medical records also reflect the Veteran is diagnosed with macrocytic anemia, hypertension, colon cancer, hypertrophy of prostate, osteoarthrosis, chronic kidney disease, allergic rhinitis, and GERD.  (Compensation & Pension report, 2016).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348   (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran's conditions are not going to improve with time, and could only have increased in severity during the pendency of this claim, now elapsing two years.  A remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  The record discloses the Veteran has difficulty getting dressed, and has limited mobility in motion and strength such as to require the assistance of another in the everyday needs of life.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco at 224.  

The Board finds the statements of the Veteran credible.  Nothing in the record suggests the Veteran has ever sought a benefit he did not need, or exaggerated a claim.  Additionally, the Veteran is competent to assert what his abilities are.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is not in receipt of a single 100 percent rating for a disability.  However, nothing in the applicable laws and regulations require this in order to grant this benefit.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board finds the evidence to be at least in equipoise regarding the Veteran's need for SMC.  


ORDER

Entitlement to special monthly compensation based on Aid and Attendance/Housebound is granted.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement of aid and attendance for his spouse. 

The Veteran has been married to his spouse since 1947, and the two of them reside together.  The spouse was declared a dependent of the Veteran in 2012.  Aside from the Veteran's statements noted above, the record reveals little medical evidence regarding his spouse.  A short, private medical note from a 2015 indicates "Limited ROM (range of motion) to back.  Inability to bend over 30 degrees.  Inability to lift.  Unable to perform light housework."  In denying the claim, the RO stated "We have denied entitlement to special monthly compensation because the evidence shows you do not need the regular aid and attendance of another person to perform routine activities of daily living, OR you are not permanently bedridden."  (RD 2015).  

Presumably, the "you" referred to by the RO was the spouse, but it does not matter: the Veteran is in need of aid for himself.  The record is silent on any VA examination or useful private medical records to make a determination of her need for aid and assistance.  The Board does not find the opinion probative without a factual predicate in the record.  See Miller at 348.  Therefore, the claim is being remanded to provide the Veteran's spouse with an examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Arrange for the Veteran's spouse to undergo VA Aid and Attendance / housebound examination.  In doing so, determine whether the Veteran's spouse is medically able to travel to a VA medical facility for the examination or if an in-home examination is warranted.  All efforts / determinations in this regard should be clearly documented in the claims file.

The examiner is asked to render specific findings and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's spouse needs the regular aid and attendance of another.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


